Exhibit 10.56

 

EXECUTION VERSION

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 31, 2019 (this “Amendment”), is entered into by and among PRIVATE
NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, a Delaware limited liability company
(the “Borrower”), the Lenders party hereto, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower has entered into that certain Amended and Restated Credit
Agreement, dated as of November 18, 2016 (as amended by that certain Amendment
No. 1 to Amended and Restated Credit Agreement, dated as of November 17, 2017
and that certain Amendment No. 2 to Amended and Restated Credit Agreement and
Amendment No. 1 to Amended and Restated Collateral and Guaranty Agreement, dated
as of November 1, 2018, and as may be further amended, amended and restated,
supplemented and otherwise modified prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended by this Amendment is hereinafter
referred to as the “Amended Credit Agreement”), among the Borrower, the Lenders
party thereto, the Administrative Agent and the other parties party thereto from
time to time;

WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth therein;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth below; and

WHEREAS, the Borrower and the Lenders party hereto have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, it is agreed as follows:

ARTICLE 1

 

Definitions

 

Section 1.1        Defined Terms.  Terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement, unless otherwise defined herein or the context otherwise requires.

 

ARTICLE 2

 

Amendments

 

Section 2.1         Amendments to Credit Agreement.  The Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A hereto.










 

Section 2.2        Amendments to Schedules to Credit Agreement.  Schedules
1.01(c), 1.01(e), and 6.04(ii) of the Credit Agreement are hereby amended and
restated in their entirety by replacing such Schedules with the corresponding
Schedules attached hereto as Annex C.

ARTICLE 3

 

Miscellaneous

 

Section 3.1        Conditions to Effectiveness.  This Amendment shall become
effective as of the later of (the “Amendment Effective Date”) (x) October 31,
2019 and (y) the date on which:

(a)         Amendment.  The Administrative Agent shall have received duly
executed and delivered counterparts of this Amendment that, when taken together,
bear the signatures of the Borrower and the Lenders party to the Credit
Agreement as of such date;

(b)         Secretary Certificate.  The Administrative Agent shall have received
a certificate of the Secretary or Assistant Secretary of each Credit Party dated
the Amendment Effective Date and certifying (i) that attached thereto is a copy
of the certificate or articles of incorporation or other equivalent formation
document, including all amendments thereto, of each Credit Party, certified as
of a recent date by the Secretary of State (or other similar official) of the
state of its organization (or certifying that that there has been no change to
such formation document since the Amendment No. 2 Effective Date), (ii) that
attached thereto is a true and complete copy of the by-laws, partnership
agreement, limited liability company agreement, memorandum and articles of
association or other equivalent governing document of such Credit Party as in
effect on the Amendment Effective Date and at all times since a date prior to
the date of the resolutions described in clause (iii) below (or certifying that
that there has been no change to such formation document since the Amendment No.
2 Effective Date), (iii) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Credit Party authorizing the execution, delivery and performance
of this Amendment, the Acknowledgment and any other Credit Document or other
document required to be executed and delivered on behalf of the Borrower  or
such Credit Party under this Amendment, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Amendment
Effective Date, (iv) that the certificate or articles of incorporation or other
equivalent formation document of such Credit Party has not been amended since
the date of the last amendment thereto furnished pursuant to clause (i) above,
and (v) as to the incumbency and specimen signature of each officer executing
this Amendment, the Acknowledgment or any other document delivered in connection
herewith on behalf of such Credit Party; and the certificate referred to in this
clause (b) shall contain a certification by an Authorized Officer of such Credit
Party as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing such certificate pursuant to this clause (b);

(c)         Good Standing Certificate of the Borrower.  The Administrative Agent
shall have received a certificate as to the good standing of each Credit Party
as of a recent date, from the Secretary of State (or other similar official) of
the state of its organization;

(d)         Closing Certificate.  The Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by an Authorized
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in (b) and (c) of Section 4.01 of the Credit Agreement;

(e)         Opinions of Counsel.  The Administrative Agent shall have received,
on behalf of itself and the Lenders, a favorable written opinion of (i) Morgan,
Lewis & Bockius LLP, counsel to the Borrower, and (ii) in-house counsel of the
Borrower, each such opinion to be in form and substance reasonably satisfactory
to the Administrative Agent, in each case (A) dated the Amendment Effective
Date,





2




 

(B) addressed to the Administrative Agent and the Lenders, and (C) covering such
matters relating to this Amendment and the transactions contemplated hereby as
the Administrative Agent shall reasonably request, and the Borrower hereby
requests such counsel to deliver such opinions;

(f)         No Default.  On the date hereof and on the Amendment Effective Date
(both before and after giving effect to this Amendment), no Default or Event of
Default shall have occurred and be continuing;

(g)         Accuracy of Representations and Warranties.  Each of the
representations and warranties set forth in Section 3.2 of this Amendment shall
be correct in all material respects on and as of the Amendment Effective Date as
though made on and as of such date, except to the extent that any such
representations and warranties are stated to relate solely to an earlier date,
in which case such representations and warranties shall be correct in all
respects as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates;

(h)         Acknowledgment and Confirmation.  The Administrative Agent shall
have received the Acknowledgment and Confirmation, substantially in the form of
Annex B hereto (the “Acknowledgement”), dated as of the Amendment Effective
Date, executed and delivered by an authorized officer or other authorized
signatory of each Guarantor;

(i)          Effectiveness Fee and Expenses.  The Borrower shall have paid to
the Administrative Agent on or before the Amendment Effective Date (i) for the
account of each Lender, a consent fee equal to 0.50% of the Commitment of such
Lender as in effect on the Amendment Effective Date after giving effect to this
Amendment, (ii) all Fees and other amounts due and payable on or prior to the
Amendment Effective Date and (iii) all reasonable and documented fees,
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of Davis Polk &
Wardwell LLP, counsel for the Administrative Agent; to the extent invoiced in
reasonable detail at least two (2) Business Days prior to the Amendment
Effective Date; and

(j)          Documentation.  The Administrative Agent shall have received, at
least five Business Days prior to the Amendment Effective Date, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations including the USA PATRIOT Act.

Section 3.2         Representations and Warranties.   To induce the other
parties hereto to enter into this Amendment, the Borrower represents and
warrants to each of the Administrative Agent and the Lenders that:

 

(a)         Each of the representations and warranties set forth in Article 3 of
the Credit Agreement and in each other Credit Document are true and correct in
all material respects on and as of the Amendment Effective Date as though made
on and as of such date, except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date, provided that in each case, any representation or warranty
that is qualified as to “materiality” or “material adverse effect” is true and
correct (after giving effect to any qualification therein) in all respects;

 





3




 

(b)         As of the date hereof, the Borrower has the limited liability
company power and authority, and the legal right, to enter into and perform this
Amendment.  The execution, delivery and performance of this Amendment have been
duly authorized by all necessary limited liability company action on the part of
such party.  The execution and delivery by such party of this Amendment, and
performance by such party of the Amended Credit Agreement, will not (i)
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or Governmental Authority, (ii) (x)
violate or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase of redemption of any
obligation under, or (y) result in the creation or imposition of (or the
obligation to directly or indirectly create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any Restricted Subsidiary pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
agreement, contract or instrument, in each case to which any Credit Party or any
Restricted Subsidiary is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any Restricted Subsidiary, except to the
extent all violations or contraventions with respect to the foregoing clauses
(i) and (ii)(x) could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  This Amendment constitutes a
legal, valid and binding obligation of such party, enforceable against such
party in accordance with its terms, except to the extent that such enforcement
may be limited by applicable bankruptcy, insolvency, and other similar laws
affecting creditors’ rights generally;

 

(c)         The Acknowledgement, when executed and delivered by each Guarantor
party thereto, will constitute a legal, valid and binding obligation of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally; and

 

(d)         On the date hereof and on the Amendment Effective Date (both before
and after giving effect to this Amendment), no Default or Event of Default has
occurred and is continuing.

 

Section 3.3         Severability.      In the event any one or more of the
provisions contained in this Amendment should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 3.4         Continuing Effect; No Other Waivers or Amendments.

(a)         This Amendment shall not constitute an amendment to or waiver of any
provision of the Credit Agreement and the other Credit Documents except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Borrower or any other Credit Party that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein.  Except as expressly amended or waived hereby, the
provisions of the Credit Agreement and the other Credit Documents are and shall
remain in full force and effect in accordance with their terms.

(b)         The parties hereto acknowledge and agree that (i) this Amendment,
the Acknowledgment and any other Credit Documents executed and delivered in
connection herewith do not constitute a novation, or termination of the
“Obligations” (as defined in the Credit Documents) under the





4




 

Credit Agreement as in effect prior to the Amendment Effective Date; (ii) such
“Obligations” are in all respects continuing (as amended hereby) with only the
terms thereof being modified to the extent expressly provided in this Amendment;
and (iii) the Liens and security interests as granted under the Credit Documents
securing payment of such “Obligations” are in all such respects continuing in
full force and effect and secure the payment of the “Obligations.”

 

(c)         On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, shall mean and be a reference to the Amended Credit Agreement,
and this Amendment and the Credit Agreement shall be read together and construed
as a single instrument.  This Amendment and the Acknowledgment shall be a Credit
Document for all purposes under the Credit Agreement.

 

Section 3.5         Counterparts.   This Amendment may be executed in any number
of counterparts and by the different parties to this Amendment in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
Amendment.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic image shall be effective as delivery
of a manually executed counterpart of this Amendment.

Section 3.6         GOVERNING LAW.   THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

* * *

 

 

 



5




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as the Borrower

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Senior Managing Director and Treasurer

 





[Signature Page to Amendment No. 3 to Amended and Restated Credit Agrement
(PennyMac)]




 

 

LENDER:

 

 

 

Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Komal Shah

 

Name:

Komal Shah

 

Title:

Authorized Signatory

 





[Signature Page to Amendment No. 3 to Amended and Restated Credit Agrement
(PennyMac)]




 

 

LENDER:

 

 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Director

 

 

 



[Signature Page to Amendment No. 3 to Amended and Restated Credit Agrement
(PennyMac)]




 

 

LENDER:

 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 





 




 

 

LENDER:

 

 

 

JPMorgan Chase Bank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Andrew W. Kristiansen

 

Name:

Andrew W. Kristiansen

 

Title:

Vice President

 

 

J. P. Morgan





 




 

 

LENDER:

 

 

 

Citibank, N.A., as a Lender

 

 

 

 

 

By:

/s/ Patrick Marsh

 

Name:

Patrick Marsh

 

Title:

Managing Director





 




 

 

LENDER:

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

 

 



 




 

ANNEX A

TO AMENDMENT

Amendments to Credit Agreement

[attached]

 





 




 

management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and for purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
meanings correlative of the foregoing.

“Affiliate Transaction” shall have the meaning assigned to such term in Section
6.06. “Agents” shall have the meaning assigned to such term in Article 8.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a Eurodollar Borrowing with an Interest Period of
one month plus 1.00%; provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall (i) be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (as set forth by any service selected
by the Administrative Agent that has been nominated by the ICE Benchmark
Administration Limited (or any Person which takes over the administration of
that rate) as an authorized information vendor for the purpose of displaying
such rates) (the “ICE LIBOR”) as published by Reuters (or such other
commercially available source providing quotations of ICE LIBOR as may be
designated by the Administrative Agent from time to time) and (ii) in no event
be less than 0.00% per annum. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

“Amendment No. 1 Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in that certain Amendment No. 1 to Amended and
Restated Credit Agreement, dated as of November 17, 2017, among the Borrower,
the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in that certain Amendment No. 2 to Amended and
Restated Credit Agreement and Amendment No. 1 to Amended and Restated Collateral
and Guaranty

 





2




 

Agreement, dated as of November 1, 2018, among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Amendment No. 3 Effective Date” shall have the meaning assigned to the
term  “Amendment Effective Date” in that certain Amendment No. 3 to Amended and
Restated Credit  Agreement, dated as of October 31, 2019, among the Borrower,
the Lenders party thereto and the  Administrative Agent.

“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22.

“Anti-Money Laundering Laws” shall have the meaning assigned to such term in
Section 3.22.

“Applicable Margin” shall mean (a) with respect to any Eurodollar Loan, 3.75%
per annum and (b) with respect to any ABR Loan, 2.75% per annum.

“Approvals” shall mean, with respect to the Borrower or any of its applicable
Restricted Subsidiaries, any approvals obtained from Ginnie Mae, Fannie Mae,
Freddie Mac or HUD in designation of the Borrower or such Restricted Subsidiary
as a Ginnie Mae-approved issuer, a Ginnie Mae-approved servicer, an FHA-approved
mortgagee, a VA-approved lender, a Fannie Mae-approved seller or servicer or a
Freddie Mac-approved seller or servicer, as applicable, in good standing.

“Arranger” shall mean Credit Suisse Loan Funding LLC in its capacity as sole
bookrunner and sole lead arranger of the Credit Facility.

“Asset Coverage Ratio Default” shall have the meaning assigned to such term in
Section 7.02.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit C or such other form as shall be approved
by the Administrative Agent.

“Attributable Debt” shall mean, in respect of a sale-leaseback transaction, as
of the time of determination, the present value (discounted at the interest rate
per annum implicit in the lease involved in such sale-leaseback transaction, as
determined in good faith by the Borrower) of the obligation of the lessee
thereunder for rental payments (excluding, however, any amounts required to be
paid by such lessee, whether or not designated as rent or additional rent, on
account of maintenance and repairs, insurance, taxes, assessments, water rates
or similar charges or any amounts required to be paid by such lessee thereunder
contingent upon the amount of sales or similar contingent amounts) during the
remaining term of such lease (including any period for which such lease has been
extended or may, at the option of the lessor, be extended); provided, however,
that if such sale and leaseback transaction results in a Capitalized Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of Capitalized Lease Obligation. In the case of
any lease which is terminable by the lessee upon the payment of a penalty, such
rental payments shall also include the amount

 





3




 

of such penalty, but no rental payments shall be considered as required to be
paid under such lease subsequent to the first date upon which it may be so
terminated.

“Authorized Officer” shall mean the chief executive officer, president,
secretary, treasurer, or other “chief” officer of the Borrower.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.

“Basket” shall mean any amount, threshold or other value permitted or prescribed
with respect to any Lien, Indebtedness, Investment, Dividend, transaction value,
judgment, or other amount under any provision in Articles 3, 5, 6, or 7 and the
definitions related thereto.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA)  that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the  Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise  for purposes of Title I of ERISA
or Section 4975 of the Code) the assets of any such “employee  benefit plan” or
“plan”.

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under,  and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 





4




 

services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any customary
carve-out matters for which such Person acts as a guarantor, such as fraud,
misappropriation, breach of representation and warranty and misapplication,
unless and until a claim for payment or performance has been made in respect
thereof (which has not been satisfied). The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Contribution Agreement and Plan of Merger” shall mean that certain Contribution
Agreement and Plan of Merger, dated as of August 2, 2018, by and among Holdings,
New Holdings, New PennyMac Merger Sub, LLC, a Delaware limited liability
company, the contributors listed on Exhibit A thereto, and the Borrower.

“Corporate Indebtedness” shall mean, with respect to any Person, the aggregate
consolidated amount of Indebtedness of such Person and its Restricted
Subsidiaries then outstanding that would be shown on a consolidated balance
sheet of such Person and its Restricted Subsidiaries (excluding, for the purpose
of this definition, Indebtedness incurred under Section 6.04(ii), Section
6.04(iii), Section 6.04(vi) (solely in respect of guaranties or Contingent
Obligations of the types of Indebtedness excluded pursuant to the other
subclauses referenced in this parenthetical), Section 6.04(xii), Section
6.04(xiii) and Section 6.04(xv)); provided that MSR Indebtedness of any Person
or its Restricted Subsidiaries shall constitute Corporate Indebtedness with
respect to such Person.

“Corporate Indebtedness to EBITDA Ratio” shall mean, for any period, the ratio
of (a) Corporate Indebtedness as of the end of such period to (b) Consolidated
EBITDA for such period; provided that for purposes of any calculation of the
Corporate Indebtedness to EBITDA Ratio, Corporate Indebtedness and Consolidated
EBITDA of the Borrower and the Restricted Subsidiaries shall be determined on a
Pro Forma Basis in accordance with the requirements of the definition of “Pro
Forma Basis” contained herein.

“Covered Entity” shall mean any of the following:

(a)        a “covered entity” as that term is defined in, and interpreted in
accordance with,  12 C.F.R. § 252.82(b);

(b)        a “covered bank” as that term is defined in, and interpreted in
accordance with, 12  C.F.R. § 47.3(b); or

(c)        a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12  C.F.R. § 382.2(b).

 





5




 

of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated Non-Cash Consideration” shall mean any non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with an
asset sale that is so designated as “Designated Non-Cash Consideration” pursuant
to an officer’s certificate delivered to the Administrative Agent, which
certificate shall set forth the Fair Market Value of such non-cash consideration
and the basis for determining such Fair Market Value, less the amount of Cash
Equivalents received in connection with a subsequent sale of or collection on
such Designated Non-Cash Consideration.

“Disqualified Equity Interests” shall mean that portion of any Equity Interest
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder thereof), or upon
the happening of any event (other than an event which would constitute a Change
of Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change of Control), or
requires the payment of dividends or distributions that would otherwise be
prohibited by the terms of this Agreement, in each case on or prior to the
Maturity Date.

“Dividend” shall mean, with respect to any Person, that such Person has,
directly or indirectly, declared or paid a dividend, distribution or returned
any other amount with respect to any Equity Interests to its stockholders,
shareholders, partners or members or authorized or made any other distribution,
payment or delivery of property or cash to its stockholders, shareholders,
partners or members in their capacity as such, or redeemed, retired, purchased
or otherwise acquired or terminated or cancelled, directly or indirectly, for a
consideration (whether in cash, securities or other property) any shares of any
class of its capital stock or any other Equity Interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its capital stock or other Equity Interests).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 





6




 

amount of any Indebtedness or other liabilities associated with or secured by
such Encumbered Asset at such time.

“Engagement Letter” shall mean the Engagement Letter dated October 3128,
 20182019 among Holdings, the Borrower, Credit Suisse Loan Funding LLC and
Credit Suisse AG, Cayman Islands Branch.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, claims, liens, notices
of noncompliance, violation, or liability investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, including any judicial or administrative
order, consent decree or judgment, relating to the environment, natural
resources or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest; provided that, for the avoidance
of doubt and without limitation, “Equity Interests” shall exclude any
Indebtedness convertible into or exchangeable for Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or a Restricted Subsidiary of Borrower, is
treated as a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

 





7




 

Agreement or under any other material Credit Document or (iii) the ability of
New Holdings, Holdings, the Borrower or the other Credit Parties, taken as a
whole, to perform its or their obligations to the Lenders, the Administrative
Agent or the Collateral Agent hereunder, under the Collateral and Guaranty
Agreement or under any other material Credit Document.

“Maturity Date” shall mean October 3130,  20192020.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and its successors, provided, that in the event Moody’s is no
longer in existence, references to Moody’s shall instead refer to a nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) designated by the Borrower, notice of which shall be given to
the Administrative Agent.

“MSR” of any Person shall mean any and all of the following: (a) all rights of
such Person to service mortgage loans, (b) all rights of such Person as
“Servicer” (or similar designation) in such Person’s capacity as servicing
rights owner with respect to such mortgage loans under the related Servicing
Agreement, including, without limitation (but subject to the restrictions set
forth therein) directing who may service such mortgage loans, (c) any and all
rights of such Person to servicing fees and other compensation for servicing
such mortgage loans, (d) any late fees, penalties or similar payments with
respect to such mortgage loans, (e) all accounts and rights to payment related
to any of the property described in this definition and (f) the right to possess
and use any and all servicing files, servicing records, data tapes, computer
records, or other information pertaining to such mortgage loans to the extent
relating to the past, present or prospective servicing of such mortgage loans.

“MSR Call Option” shall mean the right of an MSR Lender which is a Government
Sponsored Entity to repurchase MSR from the Borrower or any Restricted
Subsidiary the purchase of which was initially financed by such MSR Lender with
proceeds of Permitted MSR Indebtedness so long as the purchase price in respect
thereof is at Fair Market Value and for cash.

“MSR Facility” shall mean any financing arrangement of any kind, including, but
not limited to, financing arrangements in the form of repurchase facilities,
loan agreements, note issuance facilities and commercial paper facilities
(excluding in all cases, Securitizations), with a financial institution or other
lender or purchaser exclusively to finance or refinance the purchase,
origination, pooling or funding by the Borrower or a Restricted Subsidiary of
MSRs originated, purchased, or owned by the Borrower or any Restricted
Subsidiary in the ordinary course of business.

“MSR Facility Trust” shall mean any Person (whether or not a Restricted
Subsidiary) established for the purpose of issuing notes or other securities in
connection with an MSR Facility, which (i) notes and securities are backed by
specified MSRs purchased by such Person from the Borrower or any Restricted
Subsidiary, or (ii) notes and securities are backed by

 





8




 

specified mortgage loans purchased by such Person from the Borrower or any
Restricted Subsidiary.

“MSR Indebtedness” shall mean Indebtedness in connection with an MSR Facility;
the amount of any particular MSR Indebtedness as of any date of determination
shall be calculated in accordance with GAAP.

“MSR Lender” shall mean a third party financing source (including, without
limitation, Fannie Mae) which provides financing to the Borrower or a Restricted
Subsidiary the proceeds of which are used exclusively to purchase MSR relating
to Residential Mortgage Loans.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA to which the Borrower or
any ERISA Affiliate currently makes or is obligated to make contributions or to
which the Borrower or any ERISA Affiliate has made or was obligated, within the
preceding six years, to make contributions.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a prepayment of Loans
and/or reduction in Commitments pursuant to Section 2.13(b), the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or

otherwise, but only as and when received) received from such event, net of
reasonable transaction costs (including, as applicable, any underwriting,
brokerage or other customary commissions and reasonable legal, advisory and
other fees and expenses associated therewith) received from any such event.

“New Holdings” shall mean PennyMac Financial Services, Inc., a Delaware
corporation (formerly known as New PennyMac Financial Services, Inc.).

“Non-Credit Party Investment Amount” shall mean, at any time, an amount equal to
$5,000,000 minus the aggregate amount of all Investments made after the Closing
 during any period of twelve (12) consecutive months commencing on the Amendment
No. 3 Effective Date  or any anniversary of the Amendment No. 3 Effective Date
in reliance on Section 6.05(iii), Section 6.05(ix)(C) or the second proviso of
Section 6.05(xii).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Recourse Entities” shall mean, collectively, each Non-Recourse Servicer
Advance Debt Entity, each Non-Recourse Warehouse Debt Entity and each
Securitization Entity.

“Non-Recourse Indebtedness” shall mean, with respect to any specified Person or
any of its Subsidiaries, Indebtedness that is:

(i)         specifically advanced to finance the acquisition of investment
assets and secured

only by the assets to which such Indebtedness relates without recourse to such
Person or any of its Restricted Subsidiaries (other than subject to such
customary carve-out matters for which





9




 

such Permitted Servicing Advance Facility Indebtedness shall not be Permitted
Servicing Advance Facility Indebtedness (but shall not be deemed to be a new
incurrence of Indebtedness subject to Section 6.04 except with respect to, and
solely to the extent of, any such excess that exists upon the initial incurrence
of such Indebtedness under a Servicing Advance Facility which excess shall be
entitled to be incurred pursuant to any other provision of Section 6.04).

“Permitted Tax Distribution” shall mean any distribution permitted by Section
5.10(b) of the PNMAC Limited Liability Company Agreement.

“Permitted Warehouse Indebtedness” shall mean Warehouse Indebtedness; provided
that solely as of the date of the incurrence of such Warehouse Indebtedness, the
amount of any excess (determined as of the most recent date for which internal
financial statements are available) of (x) the amount of any such Warehouse
Indebtedness for which the holder thereof has contractual recourse to the
Borrower or any Restricted Subsidiary to satisfy claims with respect to such
Warehouse Indebtedness (other than subject to such customary carve-out matters
for which such Person or its Restricted Subsidiaries acts as a guarantor in
connection with such Indebtedness, such as fraud, misappropriation, breaches of
representations or warranties and misapplication, unless, until and for so long
as a claim for payment or performance has been made thereunder (which has not
been satisfied) at which time the obligations with respect to any such customary
carve-out shall not be considered Permitted Warehouse Indebtedness, to the
extent that such claim is a liability of such Person for GAAP purposes) over (y)
the aggregate (without duplication of amounts) Realizable Value of the assets
that secure such Warehouse Indebtedness shall not be Permitted Warehouse
Indebtedness (but shall not be deemed to be a new incurrence of Indebtedness
subject to Section 6.04 except with respect to, and solely to the extent of, any
such excess that exists upon the initial incurrence of such Indebtedness which
excess shall be entitled to be incurred pursuant to any other provision of
Section 6.04). The amount of any particular Permitted Warehouse Indebtedness as
of any date of determination shall be calculated in accordance with GAAP.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“PNMAC Limited Liability Company Agreement” shall mean the Fifth Amended and
Restated Limited Liability Company Agreement of Private National Mortgage
Acceptance Company, LLC, among the Borrower and the members party thereto, dated
as of November 1, 2018, as  in effect on the  Amendment  No. 2 Effective  Date
and any amendment, modification or replacement of such agreement that is
permitted hereunder.

 





10




 

have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Commitments most recently in effect, giving effect to any
subsequent assignments.

“Property” shall mean the Real Property, including the improvements thereon, or
the personal property (tangible and intangible), in either case which are
encumbered pursuant to a Securitization.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to such term in Section
9.22.

“Qualified Equity Interest” shall mean any Equity Interest that is not a
Disqualified Equity Interest.

“RC Asset” shall mean, at any time, any asset of any Credit Party that satisfies
each of the following requirements at such time: (a) such asset shall be of a
class set forth as an “Eligible Asset Class” on Schedule 1.01(d), (b) such asset
shall be owned exclusively by a Credit Party, (c) such asset shall be subject to
a perfected first-priority security interest in favor of the Collateral Agent
(other than Permitted RC Asset Liens) pursuant to the Security Documents, (d)
such asset shall be free and clear of all other Liens and (e) such asset shall
be denominated in Dollars and any real property securing such asset shall be
located in the United States. For the avoidance of doubt any cash and Cash
Equivalents shall be deemed not to be subject to a perfected first-priority
security interest in favor of the Collateral Agent unless such cash and Cash
Equivalents are held in a deposit account or a securities account subject to an
account control agreement in favor of the Collateral Agent and such account
control agreement is satisfactory to the Collateral Agent.

“RC Asset Amount” shall mean, at any time, an amount equal to the aggregate RC
Asset Contributions for all RC Assets at such time.

“RC Asset Contribution” shall mean, for any RC Asset at any time, an amount
equal to (a) the carrying value of such RC Asset under GAAP as at such time
multiplied by (b) the percentage set forth opposite the applicable asset class
to which such RC Asset belongs on Schedule 1.01(d).

“RC Asset Coverage Ratio” shall mean, at any time of determination, the ratio of
(x) the RC Asset Amount at such time to (y) the Aggregate Revolving Credit
Exposure at such time (after giving effect to any contemporaneous Borrowing at
or about such time).

“RC Asset Coverage Ratio Deficiency” shall mean the RC Asset Coverage Ratio is
less than 1.00:1.00 at any time.

 





11




 

shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Transaction” shall have the meaning specified in the definition of “Pro
Forma Basis”.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association
or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Restricted

Subsidiary (other than the Excluded Subsidiaries) (in each case, whether
existing on the Closing Date or established, created or acquired after the
Closing Date), unless and until such time as the respective Wholly-Owned
Domestic Restricted Subsidiary is released from all of its obligations under the
Collateral and Guaranty Agreement in accordance with the terms and provisions
thereof.

“Supported QFC” shall have the meaning assigned to such term in Section 9.22.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of determinations of the Corporate Indebtedness to EBITDA Ratio
and the Interest Expense Coverage Ratio pursuant to this Agreement, such further
adjustments (if any) as described in the provisos to such definitions contained
herein shall be made to the extent applicable.

“Total Asset Amount” shall mean, at any time, the sum without duplication of (x)
the aggregate RC Asset Contributions for all RC Assets at such time plus (y) the
Encumbered Asset Amount minus (z) Total Operating Liabilities, in each case at
such time.

“Total Asset Coverage Ratio” shall mean, at any time, the ratio of (x) the Total
Asset Amount at such time to (y) the Total Commitment at such time.

“Total Asset Coverage Ratio Deficiency” shall mean the Total Asset Coverage
Ratio is less than 2.50:1.00 at any time.

 





12




 

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments as in effect at such time. The initial Total Commitment is
$150,000,000.

“Total Operating Liabilities” shall mean, at any time, the sum of (a) accounts
payable and accrued expenses (net of prepaid expenses), plus (b) liability for
losses under representations and warranties plus (c) any other liabilities
(other than the Revolving Credit Exposure of the Lenders and any liabilities
deducted in calculating the Encumbered Asset Contribution at such time), in each
case of the Borrower and the Restricted Subsidiaries as at such time.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by

the Credit Parties of the Credit Documents to which they are a party and the
making of the Borrowings hereunder and (b) the payment of related fees and
expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (a) each Subsidiary of the Borrower listed
on Schedule 1.01(e), (b) a Subsidiary of the Borrower designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 5.15 subsequent to the
Amendment No. 23 Effective Date and (c) a Subsidiary of an Unrestricted
Subsidiary.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.22.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“VA” shall mean the United States Department of Veterans Affairs or any
successor thereto.

“Warehouse Facility” shall mean any financing arrangement of any kind,
including, but not limited to, financing arrangements in the form of repurchase
facilities, loan agreements, note issuance facilities and commercial paper
facilities (excluding in all cases, Securitizations), with a financial
institution or other lender or purchaser exclusively to (i) finance or refinance
the purchase, origination or funding by the Borrower or a Restricted Subsidiary
of, or provide funding to the Borrower or a Restricted Subsidiary through the
transfer of, loans, mortgage





13




 

provision contained in this Agreement or any of the other Credit Documents shall
also be permitted if such merger, wind-up, liquidation, dissolution, transfer,
consolidation, amalgamation, assignment, sale, lease or other disposition is
accomplished as a result of a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation).

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.04. Limited Condition Acquisitions. (a) Notwithstanding any other
provision of this Agreement, in connection with any action being taken in
connection with and reasonably necessary to permit a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement constituting a condition which requires (1) compliance with any
Financial Covenant on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition, (2) that no Default or Event of Default, as applicable,
has occurred, is continuing or would result from any such action, as applicable
or (3) any representations or warranties be true and correct as of the date of
such action, as applicable, such condition shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), be deemed satisfied, so long as (x)
no Default or Event of Default, as applicable, exists, such representations and
warranties are true and correct and each such Financial Covenant is satisfied,
as applicable, on a Pro Forma Basis, in each case, on the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) after giving effect to such Limited Condition Acquisition and the
actions to be taken in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if such Limited Condition
Acquisition and other actions had occurred on such date and (y) on the closing
date of such Limited Condition Acquisition and on the date of the incurrence of
any Indebtedness the proceeds of which are to be used to consummate such Limited
Condition Acquisition, (i) no Event of Default under Section 7.01(a) or (e)
shall have occurred and be continuing and (ii) the representations and
warranties (x) that would constitute “specified representations” and (y)
contained in any related acquisition agreement, purchase agreement or merger
agreement to the extent that the Borrower or any affiliate of the Borrower would
have the right to terminate its obligations under such agreement or decline to
consummate the Limited Condition Acquisition as a result of a breach of such
representation and warranty, shall be true and correct. For the avoidance of
doubt, if the Borrower has made an LCA Election in connection with a Limited
Condition Acquisition, and any Default or Event of Default (other than any Event
of Default under Section 7.01(a) or (e)) occurs following the date the
definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing solely for purposes of determining whether the
consummation of such Limited Condition Acquisition or the incurrence of any
Indebtedness to finance such Limited Condition Acquisition is permitted
hereunder.

 





14




 

LIBO Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
 further, that (i) any such successor rate shall be applied by the
Administrative Agent in a manner consistent with market practice and (ii) to the
extent such market practice is not administratively feasible for the
Administrative Agent, such successor rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and the Borrower.
Notwithstanding anything to the contrary in Section 13.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, written notice from the Required Lenders
stating that such Required Lenders object to such amendment. If no such
alternate rate has been determined and the circumstances under clause (i) above
exist or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain loans at the
Adjusted LIBO Rate shall be suspended, (to the extent of the affected Adjusted
LIBOR Rate Loans or Interest Periods), and (y) the Adjusted LIBOR Rate component
shall no longer be utilized in determining ABR. Upon receipt of such notice, the
Borrower may revoke any pending request for a Loan of, conversion to or
continuation of Adjusted LIBOR Rate Loans (to the extent of the affected loans
at the Adjusted LIBOR Rate or Interest Periods) or, failing that, will be deemed
to have converted such request into a request for loans at the Alternate Base
Rate (subject to the foregoing clause (y)) in the amount specified therein.

ARTICLE 2

THE  CREDITS

Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on and after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment; provided that the aggregate principal amount of Loans
borrowed on the Closing Date shall not exceed 50% of the Total Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Loans.

Section 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other

 





15




 

or prior to the Closing Date and which remain in full force and effect on the
Closing Date and (y) filings which are necessary to perfect the security
interests or liens created under the Security Documents), or exemption or other
action by, any Governmental Authority is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, the execution,
delivery and performance of any Credit Document or the legality, validity,
binding effect or enforceability of any such Credit Document.

Section 3.05. Financial Statements; Financial Condition; Undisclosed
Liabilities. (a) (i) The audited consolidated balance sheets of  New Holdings
and its Subsidiaries at December 31,  2018 and of Holdings and its Subsidiaries
at December 31, 2017, and December 31, 2016 and December 31, 2015  and the
related consolidated statements of income and cash flows and changes in
stockholder’s equity of New Holdings and its Subsidiaries at December 31, 2018,
and  of Holdings and its Subsidiaries for each of the fiscal years of Holdings
ended on such  dates December 31, 2017 and December 31, 2016, in each case
furnished to the Administrative Agent for delivery to the Lenders prior to the
Amendment No. 23 Effective Date (it being understood that such financial
information shall be deemed to have been delivered to the Administrative Agent
by New Holdings’ or Holdings’ posting of such information on the SEC website on
the Internet at sec.gov/edgar/searches.htm), present fairly in all material
respects the consolidated financial position of New Holdings and its
Subsidiaries at the  dates of said financial statements December 31, 2018, and
Holdings and its Subsidiaries at December 31, 2017 and  December 31, 2016 and
the results of operations for the respective periods covered thereby and (ii)
the unaudited consolidated balance sheet of  New Holdings and its Subsidiaries
as at June 30, 20182019 and the related consolidated statements of income and
cash flows and changes in stockholders’ equity of New Holdings and its
Subsidiaries for the six-month period ended on such date, in each case furnished
to the Administrative Agent for delivery to the Lenders prior to the Amendment
No. 23 Effective Date (it being understood that such financial information shall
be deemed to have been delivered to the Administrative Agent by New Holdings’
posting of such information on the SEC website on the Internet at
sec.gov/edgar/searches.htm), present fairly in all material respects the
consolidated financial condition of New Holdings and its Subsidiaries at the
date of said financial statements and the results of operations for the
respective periods covered thereby, subject to normal year-end adjustments and
the absence of footnotes. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes.

(b)        [Reserved].

(c)        On and as of the Closing Date, and after giving effect to the
Transactions and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith and on
and as of the date of any subsequent Borrowing (after giving effect to such
Borrowing), (i) the sum of the fair value of the assets, at a fair valuation, of
the Credit Parties (taken as a whole) will exceed their debts, (ii) the sum of
the present fair salable value of the assets of the Credit Parties (taken as a
whole) will exceed the amount that will be required to pay their debts as such
debts become absolute and matured, (iii) the Credit

 





16




 

Parties (taken as a whole) have not incurred and do not intend to incur debts
beyond their ability to pay such debts as such debts mature, and (iv) the Credit
Parties (taken as a whole) will have sufficient capital with which to conduct
their businesses. For purposes of this Section 3.05(c), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

(d)         Except as reflected in the financial statements described in Section
3.05(a), and except for the Indebtedness incurred under this Agreement or
otherwise incurred in the ordinary course of business, there were as of the
Closing Date no liabilities or obligations that would be required to be
reflected in the consolidated financial statements of Holdings and its
Subsidiaries by GAAP with respect to Holdings, the Borrower or any of the
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(e)         Since December 31, 20172018, there has been no change in the
business, operations, property, assets or financial condition of Holdings, the
Borrower or any Restricted Subsidiary that either, individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect.

Section 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, investigations by a Governmental Authority, suits or proceedings at law
or in equity pending or, to the Knowledge of the Borrower, threatened in writing
(i) with respect to any Credit Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 3.07. True and Complete Disclosure. All written information (taken as a
whole) (including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein furnished by
or on behalf of the Borrower in writing to the Administrative Agent, the
Arranger or any Lender is complete and correct in all material respects on the
date as of which such information is dated or certified and does not contain any
untrue statement of a material fact or omit a material fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided (giving effect to all supplements and updates provided thereto prior to
the Closing Date); provided that (a) no representation is made with respect to
information of a general economic or general industry nature and (b) with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of delivery of such projected financial information to
the Administrative Agent and the Lenders.

 





17




 

Liens other than Permitted Liens. Each asset classified by the Borrower as an RC
Asset satisfies the requirements set forth in the definition of “RC Asset” and
each asset classified by the Borrower as an Encumbered Asset satisfies the
requirements set forth in the definition of “Encumbered Asset”.

Section 3.12. Properties. No Credit Party owns any Real Property (other than REO
Assets and Capitalized Lease Obligations) with a book value as of June 30,
20182019 of at least $1,000,000. The Borrower and each of the Restricted
Subsidiaries has valid title to all material properties (and to all buildings,
fixtures and improvements located thereon) owned by it, and a valid leasehold
interest in the material properties leased by it, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and in each case free and clear of all Liens
other than Permitted Liens.

Section 3.13. Capitalization. The authorized Equity Interests of the Borrower
consists solely of Qualified Equity Interests. All outstanding Equity Interests
of the Borrower have been duly and validly issued, are fully paid and have been
issued free of preemptive rights.

Section 3.14. Subsidiaries. On and as of the Closing Date, (a) the Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 3.14 and (b)
Schedule 3.14 sets forth the percentage ownership (direct and indirect) of the
Borrower in each class of Equity Interests of each of its Subsidiaries and also
identifies the direct owner thereof. All outstanding Equity Interests of each
Subsidiary of the Borrower have been duly and validly issued and are fully paid
(except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed) and have been issued
free of preemptive rights, and no Subsidiary of the Borrower has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except as set forth on Schedule 3.14.

Section 3.15. Compliance with Statutes, Etc. The Borrower and each of the
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.16. Investment Company Act. Neither New Holdings, Holdings, the
Borrower nor any Restricted Subsidiary is required to register as an “investment
company”, or is subject to regulation, under the Investment Company Act of 1940,
as amended.

Section 3.17. Insurance. Schedule 3.17 sets forth a listing of all material
insurance maintained by the Borrower and the Restricted Subsidiaries as of the
Closing Date, with the amounts insured (and any deductibles) set forth therein.
As of the Closing Date, such insurance is in full force and effect and all
premiums have been duly paid. The Borrower and the

 





18




 

of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time. Any such designation shall be notified by the Borrower to
the Administrative Agent by promptly delivering to the Administrative Agent a
certificate of an Authorized Officer certifying that such designation complied
with the foregoing provisions.

Section 5.16. Servicing Agreements.

(a)        The Borrower will comply with, and the Borrower will cause any
Restricted Subsidiary acting as servicer to comply with, (i) all obligations as
the servicer under each of the Servicing Agreements and (ii) all generally
accepted servicing customs and practices of the mortgage servicing industry,
except in the case of each of clauses (i) and (ii) where failure to comply would
not reasonably be expected to have a Material Adverse Effect.

(b)        The Borrower shall promptly, and in no event later than five (5)
Business Days after knowledge thereof, notify the Administrative Agent of any
servicer termination event or event of default (excluding any such events
resulting solely due to the breach of one or more collateral performance tests)
under any Servicing Agreement or its receipt of a notice of actual termination
of the Borrower’s or its Subsidiary’s right to service under any Servicing
Agreement which evidences an intent to transfer such servicing to a third party.

ARTICLE 6

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document have been paid in full in cash
(other than contingent indemnification and cost reimbursement obligations for
which no claim has been made), unless the Required Lenders shall otherwise
consent in writing:

Section 6.01. Liens. The Borrower will not, and the Borrower will not permit any
of the Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or suffer to exist any Lien upon or with respect to any property or assets (real
or personal, tangible or intangible, including Intellectual Property, and
including Equity Interests or other securities of any Person, including any
Restricted Subsidiary) of the Borrower or any Restricted Subsidiary, whether now
owned or hereafter acquired, or on any income or revenues or rights in respect
of any thereof; provided that the provisions of this Section 6.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(i)      Liens for taxes, assessments or governmental charges or levies not
delinquent for a period of more than 30 days or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate

 





19




 

merger or consolidation, or convey, sell, lease, transfer or otherwise dispose
of all or any part of its property or assets, including the abandonment or other
disposition of Intellectual Property (other than sales of inventory in the
ordinary course of business), or consummate any sale-leaseback transactions with
any Person, except that:

(i)       Capital Expenditures shall be permitted;

(ii) the Borrower and the Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property in the ordinary course of business;

(iii) Investments may be made to the extent permitted by Section 6.05;

(iv) the Borrower and the Restricted Subsidiaries may sell assets (provided that
any sale of less than all the capital stock or other Equity Interests of any
Restricted Subsidiary in accordance with this clause (iv) shall be deemed to be
an Investment by the Borrower or the applicable Restricted Subsidiary in the
capital stock or other Equity Interests not so sold in an amount equal to the
Fair Market Value of such capital stock or other Equity Interests and upon such
sale the Borrower or such Restricted Subsidiary shall be deemed to have made an
Investment in the applicable Subsidiary pursuant to Section 6.05(ix)(C) in an
amount equal to all Investments in such Subsidiary outstanding at such time), so
long as (v) no Event of Default then exists or would result therefrom (including
as a result of any such deemed investment), (w) the Borrower or the respective
Restricted Subsidiary receives at least Fair Market Value, (x) the consideration
received by the Borrower or such Restricted Subsidiary consists of at least 75%
cash or Cash Equivalents and is paid at the time of the closing of such sale;
provided that, solely for the purposes of this clause (x), up to $25,000,000 in
the aggregate of Designated Non-Cash Consideration for all asset sales received
by the Borrower or such Restricted Subsidiary after the Closing during any
period of twelve (12) consecutive months  commencing on the Amendment No.  3
Effective Date or any anniversary of the  Amendment No. 3 Effective Date and not
disposed of (and without giving effect to any subsequent change in value
thereof), shall be deemed to be cash, (y) the aggregate amount of the cash and
non-cash proceeds received from all assets sold pursuant to this clause (iv)
shall not, during any period of twelve (12) consecutive months commencing  on
the Amendment No. 3 Effective Date or any anniversary of the Amendment No.
3  Effective Date, exceed $50,000,000 (for this purpose, using the Fair Market
Value of property other than cash) and (z) after giving effect to such sale, the
Borrower shall be in compliance on a Pro Forma Basis with the Financial
Covenants;

(v)        the Borrower and each of the Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property in the ordinary
course of business (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by Section
6.04(iv));

(vi) the Borrower and each of the Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable

 





20




 

is not a Credit Party may pay Dividends to the Borrower or to any Wholly-Owned
Restricted Subsidiary;

(ii) any Non-Wholly-Owned Subsidiary may pay Dividends to its shareholders,
members or partners generally so long as the Borrower or a Restricted Subsidiary
which owns the Equity Interests in the Restricted Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Restricted Subsidiary paying
such Dividends and taking into account the relative preferences, if any, of the
various classes of Equity Interests of such Restricted Subsidiary);

(iii) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may repurchase, retire or otherwise acquire or retire
for value common Equity Interests (or options, warrants or other rights to
acquire common Equity Interests) of the Borrower (or make payments to New
Holdings, Holdings or any Person of which the Borrower constitutes a Subsidiary
to permit distributions to repurchase common Equity Interests (or options,
warrants or other rights to acquire common Equity Interests thereof) of any such
Person) from any future, current or former officer, director, manager or
employee (or any spouses, successors, executors, administrators, heirs or
legatees of any of the foregoing) of the Borrower, any of its Subsidiaries, New
Holdings, Holdings or any Person of which the Borrower constitutes a Subsidiary,
in an aggregate amount for all such payments, together with all payments made
pursuant to Section 6.04(xxii), not to exceed, during any period of twelve (12)
consecutive months  commencing on the Amendment No. 3 Effective Date or any
anniversary of the  Amendment No. 3 Effective Date, $10,000,000 plus the
proceeds of “key-man” life insurance policies that are used to make such
redemptions or repurchases;

(iv) the Borrower or any of its Restricted Subsidiaries may pay Dividends on its
Qualified Equity Interests solely through the issuance of additional shares of
Qualified Equity Interests of the Borrower or such Restricted Subsidiary (but
not in cash), provided that in lieu of issuing additional shares of Qualified
Equity Interests as Dividends, the Borrower or such Restricted Subsidiary may
increase the liquidation preference of the shares of Qualified Equity Interests
in respect of which such Dividends have accrued;

(v)       the Borrower may pay cash Dividends so long as (A) the aggregate
amount of Dividends paid pursuant to this clause (v), plus the aggregate amount
of payments made pursuant to clause (x) of Section 6.15, does not exceed
$25,000,000,  during any period of twelve (12) consecutive months commencing on
the Amendment  No. 3 Effective Date or any anniversary of the Amendment No. 3
Effective Date, exceed  $75,000,000, (B) no Default or Event of Default then
exists or would result therefrom, (C) after giving effect to the payment of such
Dividend, the Total Asset Coverage Ratio shall not be less than 3.00:1.00 and
the RC Asset Coverage Ratio shall not be less than 1.00:1.00, in each case,
calculated on a Pro Forma Basis, and (D) prior to the payment of such Dividend,
the Borrower shall have delivered to the Administrative Agent a certificate of
an Authorized Officer of the Borrower certifying compliance with the

 





21




 

preceding sub-clauses (A), (B) and (C) and containing the calculations (in
reasonable detail) required to establish compliance with preceding sub-clause
(C);

(vi) Borrower may pay Permitted Tax Distributions;

(vii) the Borrower may pay Dividends or consummate any irrevocable redemption
within 60 days after the date of declaration of such Dividend or notice of such
redemption if the Dividend or payment of the redemption price, as the case may
be, would have been permitted on the date of declaration or notice hereunder;

(viii) the Borrower may pay Dividends, either (i) through the application of net
cash proceeds of a substantially concurrent sale for cash (other than to a
Subsidiary of the Borrower) of shares of Qualified Equity Interests of the
Borrower or (ii) through the application of a substantially concurrent cash
capital contribution (other than by a Subsidiary of the Borrower) received by
the Borrower from its equityholders in respect of Qualified Equity Interests;
provided that (x) no Event of Default then exists or would result therefrom or
(y) the aggregate amount of Dividends paid pursuant to this clause (viii) shall
not, during any period of twelve (12) consecutive months commencing on
the  Amendment No. 3 Effective Date or any anniversary of the Amendment No. 3
Effective  Date, exceed $1,000,000;

(ix) the Borrower may pay Dividends on its Qualified Equity Interests by
exchanging such Qualified Equity Interests for shares of Qualified Equity
Interests of New Holdings or Holdings (but not, for the avoidance of doubt, in
cash) in accordance with the PNMAC Limited Liability Company Agreement;

(x)       the Borrower may (A) repurchase Equity Interests in connection with
the exercise of stock options or warrants to the extent such Equity Interests
represent a portion of the exercise price of those stock options or warrants and
(B) repurchase Equity Interests or options to purchase Equity Interests in
connection with the exercise of stock options to the extent necessary to pay
applicable withholding taxes; and

(xi) the Borrower may declare and pay Dividends to, or make loans or other cash
transfers to, New Holdings, Holdings, or any Person of which the Borrower
constitutes a Subsidiary to pay, without duplication as to amounts of:

(A)   franchise taxes and other similar fees, taxes and expenses required to
maintain the existence of the Borrower, New Holdings, Holdings, and any Person
of which the Borrower constitutes a Subsidiary;

(B)   customary salary, bonus and other benefits payable to officers and
employees of New Holdings, Holdings, or any Person of which the Borrower
constitutes a Subsidiary to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operations of New Holdings, Holdings, the
Borrower and its Restricted Subsidiaries; and

 





22




 

(C)       general corporate overhead expenses and other expenses incidental to
being a public company (including, without limitation, audit, listing and legal
expense) of New Holdings, Holdings or any Person of which the Person constitutes
a Subsidiary to the extent such expenses are attributable to the ownership or
operation of the Person and its Restricted Subsidiaries;

provided that the sum of (x) the aggregate amount of Dividends paid and loans
pursuant to this clause (xi), (y) the aggregate amount of cash transfers not
providing for repayment or reimbursement made pursuant to this clause (xi) shall
not and (z) the total amount of loans and other cash transfers providing for
repayment or reimbursement made pursuant  to this clause (xi) then outstanding
shall not, at any time, exceed $250,000 3,000,000.

Section 6.04. Indebtedness. The Borrower will not, and the Borrower will not
permit any of the Restricted Subsidiaries to, directly or indirectly, contract,
create, incur, assume or suffer to exist any Indebtedness, except:

(i)       Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Indebtedness outstanding on the Amendment No. 23 Effective Date and listed
on Schedule 6.04(ii) (as reduced by any permanent repayments of principal
thereof) and, in each case, any subsequent extension, renewal or refinancing
thereof, provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
(or, in the case of a revolving line of credit or a line of credit with
unutilized amounts thereunder, the amount committed or otherwise available on
the Amendment No. 23 Effective Date (as reduced by any permanent commitment
reductions thereunder)) at the time of any such extension, renewal or
refinancing, and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the original obligors in respect of such Indebtedness remain the
only obligors thereon;

(iii) Indebtedness of the Borrower and the Restricted Subsidiaries under
Interest Rate Protection Agreements or Other Hedging Agreements, so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative purposes
(as determined in good faith by the board of directors of the Borrower or senior
management of the Borrower or such Restricted Subsidiary);

(iv) Indebtedness of the Borrower and the Restricted Subsidiaries evidenced by
Capitalized Lease Obligations and purchase money Indebtedness secured by Liens
of the type described in Section 6.01(vii), and, in each case, any subsequent
extension, renewal or refinancing thereof, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding, provided that in no event shall (x) the
sum of the aggregate principal amount of all Capitalized Lease Obligations and
purchase money Indebtedness permitted by this clause

 





23




 

not to exceed, at any time, the greater of (x) $50,000,000 and (y) 5% of
Consolidated Tangible Net Worth as at such time;

(xxii) Investments by the Borrower or any Restricted Subsidiary in the form of
loans extended to non-Affiliate borrowers in connection with any loan
origination business of the Borrower or such Restricted Subsidiary in the
ordinary course of business;

(xxiii) purchases of mortgage backed securities or similar debt instruments in
the ordinary course of business;

(xxiv) Investments by the Borrower or any Restricted Subsidiary existing on the
Amendment No. 23 Effective Date or made pursuant to binding commitments in
effect on the Amendment No. 23 Effective Date and, in each case, set forth on
Schedule 6.05, and Investments consisting of any extension, modification or
renewal of any such Investment; provided that the amount of any such Investment
may only be increased pursuant to this clause (xxiv) to the extent required by
the terms of such Investment as in existence on the Amendment No. 23 Effective
Date;

(xxv) endorsements for collection or deposit in the ordinary course of business;

(xxvi) to the extent constituting Investments, Dividends, loans and other cash
transfers permitted pursuant to Section 6.03.

The amount, as of any date of determination, of (i) any Investment in the form
of a loan, advance or extension of credit shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by the
applicable investor representing a payment or prepayment of in respect of
principal of such Investment, but without any adjustment for writedowns or
write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan, advance or extension after the date of such loan, advance
or extension, (ii) any Investment in the form of a guarantee shall be equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the Borrower, (iii) any Investment in the form of
a transfer of Equity Interests or other non-cash property by the investor to the
investee, including any such transfer in the form of a capital contribution,
shall be the Fair Market Value of such Equity Interests or other property as of
the time of the transfer or capital contribution, minus any payments actually
received by such investor representing a return of capital of such Investment,
but without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment, and (iv) any Investment (other than any Investment
referred to in clause (i), (ii) or (iii) above) by the specified Person in the
form of a purchase or other acquisition of any Equity Interests, bonds, notes,
debentures, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or

 





24




 

decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Dividend not
otherwise permitted under the terms of Section 6.03.

Section 6.06. Transactions with Affiliates. The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction or series of related
transactions (including the purchase, sale, lease or exchange of any property,
the rendering of any service or the payment of any management, advisory or
similar fees) with any Affiliate (each, an “Affiliate Transaction”), other than
on terms that taken as a whole are no less favorable to the Borrower or such
Restricted Subsidiary as would reasonably be obtained by the Borrower or such
Restricted Subsidiary at that time in a comparable arm’s-length transaction with
a Person other than an Affiliate.

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a Fair Market Value in excess of $10,000,000 shall be
approved by the board of directors of the Borrower.

The restrictions set forth in the first and second paragraphs of this Section
6.06 shall not apply to:

(i)      any employment or consulting agreement, employee benefit plan, officer
or director indemnification agreement or any similar arrangement entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of business or
approved in good faith by the board of directors of the Borrower and payments
pursuant thereto and the issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower to directors and employees pursuant to stock
option, equity incentive or stock ownership plans;

(ii) transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries, in each case to
the extent not prohibited under this Agreement;

(iii) any agreement or arrangement as in effect as of the Amendment No. 23
 Effective Date and set forth on Schedule 6.06 or any transactions or payments
contemplated thereby (including pursuant to any amendment thereto) in any
replacement agreement thereto so long as any such amendment or replacement
agreement is not more disadvantageous to the Administrative Agent or the Lenders
in any material respect than the original agreement as in effect on the
Amendment No. 23 Effective Date;

(iv) Dividends permitted pursuant to Section 6.03;

 





25




 

(v)       sales of Qualified Equity Interests and capital contributions to the
Borrower from one or more holders of its Equity Interests;

(vi) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders’
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Amendment No. 23 Effective
Date and set forth on Schedule 6.06 and any similar agreements which it may
enter into thereafter; provided, however, that the existence of, or the
performance by the Borrower or any of its Restricted Subsidiaries of obligations
under any future amendment to any such existing agreement or under any similar
agreement entered into after the Amendment No. 23 Effective Date shall be
permitted by this clause (vi) only to the extent that the terms of any such
amendment or new agreement, taken as a whole, are not disadvantageous to the
Administrative Agent or the Lenders in any material respect;

(vii) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is fair,
from a financial standpoint, to the Borrower or such Restricted Subsidiary;

(viii) in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement and on terms that, in the reasonable
determination of the board of directors of the Borrower or the senior management
of the Borrower, are fair to the Borrower and its Restricted Subsidiaries and
consistent with prevailing market transactions, or are on terms at least as
favorable as might reasonably have been obtained at such time from an
unaffiliated party, (A) the provision of investment management, mortgage
servicing, and mortgage banking services, including but not limited to mortgage
loan fulfillment, mortgage loan warehouse services, mortgage loan origination,
mortgage loan acquisition and similar services to Affiliates, (B) the purchase,
sale or financing of assets between the Borrower and Affiliates, (C) sales of
accounts receivable, or participations therein, or Securitization Assets or
related assets in connection with any Permitted Securitization Indebtedness or
Permitted Funding Indebtedness and (D) transactions with customers, clients,
suppliers, contractors, joint venture partners or purchasers or sellers of goods
or services that are Affiliates;

(ix) guarantees by a Sponsor, Holdings, New Holdings or any Person of which the
Borrower constitutes a Subsidiary for obligations of the Borrower and its
Restricted Subsidiaries, including the Guaranty provided by New Holdings and
Holdings pursuant to Collateral and Guaranty Agreement;

(x)       investments by a Sponsor, Holdings and New Holdings in securities of
the Borrower or any Restricted Subsidiary so long as the investment is being
offered generally to other investors on the same or more favorable terms or the
securities are acquired in market transactions; and

 





26




 

Section 6.15. Prepayments of Other Indebtedness. The Borrower will not, and the
Borrower will not permit any of the Restricted Subsidiaries to, directly or
indirectly, voluntarily or optionally prepay, repurchase, redeem or otherwise
optionally or voluntarily satisfy or defease, or make any payment in violation
of any subordination terms of, whether in cash, property, securities or a
combination thereof, or otherwise acquire for consideration (including as a
result of any asset sale, change of control or similar event), or set apart any
sum for the aforesaid purposes any Indebtedness incurred pursuant to Section
6.04(xvi) or (xxi), except (v) pursuant to a Permitted Refinancing thereof, (w)
the conversion or exchange of any such Indebtedness to or for Qualified Equity
Interests of New Holdings, Holdings or the Borrower, (x) additional payments so
long as (A) the aggregate amount of payments made pursuant to this clause (x),
plus

the aggregate amount of Dividends paid pursuant to Section 6.03(v), does
not exceed $25,000,000, during any period of twelve (12) consecutive months
commencing on the  Amendment No. 3 Effective Date or any anniversary of the
Amendment No. 3 Effective Date,  exceed $75,000,000, (B) no Default or Event of
Default then exists or would result therefrom, (C) after giving effect to such
payment, the Total Asset Coverage Ratio shall not be less than 3.00:1.00 and the
RC Asset Coverage Ratio shall not be less than 1.00:1.00, in each case,
calculated on a Pro Forma Basis, and (D) prior to the making of such payment,
the Borrower shall have delivered to the Administrative Agent a certificate of
an Authorized Officer of the Borrower certifying compliance with the preceding
sub-clauses (A), (B) and (C) and containing the calculations (in reasonable
detail) required to establish compliance with preceding sub-clause (C).

Section 6.16. Use of Proceeds. The Borrower will not directly or indirectly use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would reasonably be
expected to result in a violation of Sanctions by any Person (including any
Person participating in the Loans, whether as lender, underwriter, advisor,
investor, or otherwise).

No part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Law.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

(a)     Payments. (i) Default shall be made in the payment of any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise or (ii) default shall be made in the payment of any
interest on any Loan or any Fee or any other amount (other than an amount
referred to in clause (i)) due under any Credit Document, when and as the same
shall become due

 





27




 

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Credit Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Agents and the Lenders and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

(b)      Each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it), with
the prior consent of the Borrower (which consent shall not be unreasonably
withheld or delayed) and with the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed); provided,
however, that (i) (A) the consent of the Borrower (1) shall not be required to
any such assignment made (x) to another Lender, an Affiliate of a Lender or a
Related Fund of a Lender or (y) after the occurrence and during the continuance
of any Event of Default and (2) shall be deemed to have been given if the
Borrower has not responded with within five Business Days of a request for such
consent, and (B) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of $500,000 and not less than $2,500,000
(or, if less, the entire remaining amount of such Lender’s Commitment or Loans);
provided that simultaneous assignments by two or more Related Funds shall be
combined for purposes of determining whether the minimum assignment requirement
is met, (ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and

 





28




 

Predecessor Credit Agreement, as amended and restated hereby, continues in full
force and effect

as so amended and restated by this Agreement. Nothing contained in this
Agreement or any other Credit Document shall constitute or be construed as a
novation of any of the Obligations.

Section 9.22. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such  Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto,  for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the  benefit
of the Borrower or any other Credit Party, that at least one of the following is
and will be  true:

(i) such Lender is not using “plan assets” (within the meaning of Section  3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s  entrance into, participation in, administration of and performance of
the Loans, the  Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 8414
(a class exemption for certain transactions determined by independent
qualified  professional asset managers), PTE 95-60 (a class exemption for
certain transactions  involving insurance company general accounts), PTE 90-1 (a
class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class  exemption for certain transactions
involving bank collective investment funds) or PTE  96-23 (a class exemption for
certain transactions determined by in-house asset  managers), is applicable with
respect to such Lender’s entrance into, participation in,  administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a
“Qualified  Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such  Qualified Professional Asset Manager made the investment
decision on behalf of such  Lender to enter into, participate in, administer and
perform the Loans, the Commitments  and this Agreement, (C) the entrance into,
participation in, administration of and  performance of the Loans, the
Commitments and this Agreement satisfies the  requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best  knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are  satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(a) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a)  is true with respect to a Lender or (2) a Lender has provided
another representation, warranty and  covenant in accordance with sub-clause
(iv) in the immediately preceding clause (a), such  Lender further (x)
represents and warrants, as of the date such Person became a Lender
party  hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date  such Person ceases being a Lender party hereto, for
the benefit of, the Administrative Agent and





29




 

not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party,  that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender  involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or  any documents related hereto or thereto).

Section 9.23. Acknowledgement Regarding Any Supported QFC's. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Interest Rate Protection  Agreements or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as  follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under  the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and  Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S.  Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with  the provision below applicable notwithstanding
that the Loan Documents and any Supported  QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the  United States or
any other state of the United States):

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a  “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution  Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support  (and any interest and obligation in or under such Supported
QFC and such QFC Credit  Support, and any rights in property securing such
Supported QFC or such QFC Credit  Support) from such Covered Party will be
effective to the same extent as the transfer  would be effective under the U.S.
Special Resolution Regime if the Supported QFC and  such QFC Credit Support (and
any such interest, obligation and rights in property) were  governed by the laws
of the United States or a state of the United States. In the event a  Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding  under a U.S. Special Resolution Regime, Default Rights under the
Loan Documents that  might otherwise apply to such Supported QFC or any QFC
Credit Support that may be  exercised against such Covered Party are permitted
to be exercised to no greater extent  than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United  States or a state of the
United States. Without limitation of the foregoing, it is understood  and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall  in no event affect the rights of any Covered Party with respect to a
Supported QFC or any  QFC Credit Support.

[Signature pages follow]

 

 



30




 

ANNEX B

TO AMENDMENT

[FORM OF] ACKNOWLEDGMENT AND CONFIRMATION

1.          Reference is made to the Amendment No. 3 to Amended and Restated
Credit Agreement, dated as of October 31, 2019 (the “Amendment”), by and among
the Borrower, the Administrative Agent and the Lenders party
thereto.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Amendment or the Amended Credit
Agreement, as the case may be.

2.          Each of the undersigned hereby (a) acknowledges receipt of a copy of
the Amendment and (b) consents to and approves the execution, delivery and
performance of the Amendment and the performance of the Amended Credit
Agreement.

3.          After giving effect to the Amendment and the amendments and
modifications to the Credit Documents effectuated by the Amendment
(collectively, the “Modifications”), each of the undersigned ratifies, reaffirms
and agrees (i) that the Amendment and any other Credit Documents executed and
delivered in connection therewith do not constitute a novation, or termination
of the “Obligations” under and as defined in the Credit Agreement as in effect
prior to the Amendment Effective Date, (ii) that such “Obligations” are in all
respects continuing (as amended thereby) with only the terms thereof being
modified to the extent provided in the Amendment, (iii) to perform all of its
obligations under each Credit Document to which it is a party (whether as
original signatory thereto, by supplement thereto, by operation of law or
otherwise), and (iv) that all such obligations remain in full force and effect.

4.          After giving effect to the Amendment and the Modifications
effectuated thereby, each of the undersigned, with respect to each Credit
Document to which it is a party (a) reaffirms and ratifies its unconditional
guarantee of the full and punctual payment and performance of the Obligations as
further set forth in the Guaranty, (b) reaffirms and ratifies the Liens and
security interests granted by the undersigned under such Credit Document and (c)
confirms and acknowledges that the Liens and security interests granted by the
undersigned under such Credit Document remain in full force and effect and
secure the payments of the “Obligations.”

5.          After giving effect to the Amendment and the Modifications
effectuated thereby, each of the undersigned agrees that, from and after the
Amendment Effective Date, each reference to “the Credit Agreement” in the Credit
Documents shall be deemed to be a reference to the Amended Credit Agreement.

6.          THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

7.          This Acknowledgment and Confirmation may be executed in any number
of counterparts and by the different parties to this Acknowledgement and
Confirmation in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same Acknowledgement and Confirmation.  Delivery of an executed
counterpart of a signature page to this Acknowledgement and Confirmation by
facsimile or other electronic image shall be effective as delivery of a manually
executed counterpart of this Acknowledgement and Confirmation.

 





 




 

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

 

 

 

 

PNMAC HOLDINGS, INC.,

 

as a Guarantor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PNMAC CAPITAL MANAGEMENT, LLC,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PENNYMAC FINANCIAL SERVICES, INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 




 

ANNEX C

TO AMENDMENT

Amended Schedules to Credit Agreement

 

[attached]

 





 




 

Schedule 1.01(c)

Encumbered Assets

Eligible Asset Classes

Percentage

Cash

100%

Short-term investments

100%

Mortgage-backed securities

95%

Mortgage loans held for sale

95%

Mortgage servicing rights

75%

Servicing advances, net

95%

Receivables from PennyMac Mortgage Investment Trust

95%

Receivables from PennyMac Financial Services, Inc.

100%

Derivative assets

75%

Servicer receivables

100%

Principal & interest receivables

95%

Assets purchased from PennyMac Mortgage Investment Trust under agreements to
resell pledged to creditors

100%

Deposits

100%

Investment in PennyMac Mortgage Investment Trust

100%

Furniture, fixtures, equipment and building improvements

100%

Capitalized software, net

100%

Mortgage loans eligible for repurchase

100%

Operating lease right-of-use assets

100%

 

 





 




 

Schedule 1.01(e)

Unrestricted Subsidiaries

 

PennyMac Loan Services, Inc.

 





 




 

Schedule 6.04(ii)

Existing Scheduled Indebtedness

1.   Master Lease Agreement No. 30350-90000, dated as of December 9, 2015, among
Private National Mortgage Acceptance Company, LLC and Bank of America Leasing &
Capital, LLC, as amended, with an aggregate outstanding principal amount of
$23,881,463 (and an aggregate availability thereunder of $25,000,000) as of
September 30, 2019

 

 

